             Case 2:19-cv-01656-RSL Document 63 Filed 08/17/21 Page 1 of 1




 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT
 7                      FOR THE WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
     MADELEINE F. SHATTENKIRK, on behalf of
 9   herself and all others similarly situated,

10                         Plaintiff,                     NO. 2:19-cv-01656-RSL
11          v.                                            ORDER STAYING CASE AND
                                                          SETTING DEADLINE FOR JOINT
12   ALASKA AIRLINES, INC.,
                                                          STATUS REPORT

13                         Defendant.

14
            The Parties have requested that the stay in this case be continued until September 15,
15
     2021. In accordance with the Parties’ request, the Court STAYS this action until September 15,
16
     2021. The Parties are ORDERED to file joint status report on or before September 15, 2021.
17

18          IT IS SO ORDERED.

19
            Dated this 17th day of August, 2021.
20

21
                                                 Robert S. Lasnik
22                                               United States District Judge

23

24
     ORDER STAYING CASE
                                                                          TOUSLEY BRAIN STEPHENS PLLC
     AND SETTING DEADLINE FOR JOINT                                          1700 Seventh Avenue, Suite 2200
     STATUS REPORT (2:19-cv-01656-RSL)                                          Seattle, Washington 98101
                                                                          TEL. 206.682.5600  FAX 206.682.2992
